Citation Nr: 1204745	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  04-43 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) for accrued benefits purposes.

2.  Entitlement to service connection for lung cancer for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1973 to July 1976.  He died in January 2004; the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

This appeal has been before the Board twice before; in October 2008 and September 2010 the Board remanded the issues for further development.

The appellant has requested a local hearing.  She failed to appear for August 2007 and December 2007 hearings at the RO; in the first instance she requested rescheduling and in the second showed good cause for the failure to appear.  She then changed her request to one for a Board hearing at the RO.  However, in April 2010 she withdrew her request.


FINDINGS OF FACT

1.  COPD was not first manifested on active duty or for many years thereafter; the competent evidence of record at the time of the Veteran's death is against a finding that COPD is related to military service.

2.  The Veteran was not exposed to herbicides, or component chemicals, in service.

3.  Lung cancer was not first manifested on active duty or for many years thereafter; the competent evidence of record at the time of the Veteran's death is against a finding that lung cancer is related to military service.

4.  The totality of the evidence of record both before and after the Veteran's death establishes that lung cancer was at least as likely as not related to in-service chemical exposure at Fort Ord, California.

5.  Lung cancer was a contributing cause of the death of the Veteran.


CONCLUSIONS OF LAW

1.  The criteria for service connection of COPD for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011). 

2.  The criteria for service connection of lung cancer for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.1000 (2011).

3.  The criteria for service connection of the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303,3.312 (2011). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the claim of service connection for the cause of the Veteran's death, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

With respect to the claims for accrued benefits, VA has met all statutory and regulatory notice and duty to assist provisions.  A September 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Readjudication following compliant notice was accomplished in a November 2011 supplemental statement of the case.

Claims for accrued benefits are based upon the evidence of record at the time of the Veteran's death; this includes evidence actually contained in the file and VA records deemed constructively of record at the time of death.  Private and VA medical opinions created after death are not to be considered for accrued benefits purposes, nor are reports from non-VA Federal agencies.  38 U.S.C.A. § 5121(a) ; 38 C.F.R. § 3.1000(a); Bell v. Derwinski, 2 Vet. App. 611, 612-613 (1992).  Prior to the Veteran's death, the Veteran's service treatment records and VA medical treatment records were obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Neither the Veteran nor the appellant indicated, and the record does not contain evidence, that he was in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No medical opinions or examinations were conducted or requested prior to the Veteran's death, and are therefore not part of the considered record for accrued benefits purposes.  Bell, supra.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Accrued Benefits

An eligible party, including the surviving spouse, is entitled to any periodic monthly benefits under laws administered by the Secretary to which the Veteran was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. §5121 ; 38 C.F.R. §3.1000.  A Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c) ; 38 C.F.R. § 3.1000(c) . 

Accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the veteran's file at the time of death").  Only evidence "generated by, submitted to, or otherwise within VA's possession or control" at the time of death are constructively of record.  Hyatt v. Shinseki, 566 F.3d 1364, 1371 (Fed. Cir. 2009).  This excludes service department records, private records and opinions, lay statements, and records from other Federal or State agencies.

At the time of the Veteran's death, the record consisted of service treatment records, a copy of the Veteran's DD Form 214, VA treatment records, and the allegations of the Veteran.  Private and VA medical opinions, scientific studies, service personnel records, and lay statements by the appellant regarding longstanding breathing problems submitted after the Veteran's death must be excluded from consideration.

Service treatment records reveal that on June 1973 examination for enlistment, there was no complaint of or finding related to lung cancer, COPD, or other respiratory impairment.  In October 1974, the Veteran was treated for an upper respiratory infection and bronchitis; treatment continued through November 1974 for a chest cold with a cough.  At the May 1976 examination for separation there is no finding or complaint related to lung cancer, COPD, or other respiratory impairment.  The examiner specified "no disability" and normal lungs and chest.  An x-ray was negative.

The Veteran's DD Form 214 reflects service as a motor transport operator (truck driver) from July 1973 to July 1976.  He had no foreign service; his last duty station was at Fort Ord, California.

VA treatment records reflect that lung problems were first noted in November 2001, when the Veteran first sought treatment at VA.  He had been treated in July 1977 for complaints of a recent onset productive cough, with reports of shortness of breath with exertion.  Wheezes were heard on inspiration and expiration.  Chest x-ray was normal, and an antibiotic was prescribed.  In the late 1990's, the Veteran had been examined in connection with a service connected low back disability; examination reports contain no reference to respiratory problems or findings.  In 2001, the Veteran reported that he had been diagnosed with stage IIIa nonsmall cell lung cancer, and had been experiencing progressive shortness of breath for four to six months.  In October 2001, a right upper lung mass had been identified, and biopsy confirmed the cancer diagnosis.  The Veteran reported a past history of COPD; in January 2002 he reported that immediately prior to his diagnosis, he had experienced a two week worsening of his "baseline shortness of breath."  He continued to complain of shortness of breath, and underwent radiation and chemotherapy for the cancer.  Doctors continued note a past history of COPD, but specific findings or reports by doctors explaining or justifying the diagnosis are not of record, nor is there reference to any source for the report other than the Veteran.  Immediately prior to his death, doctors had dropped the diagnosis without explanation.  Surgery was considered, but not effectuated.  VA records reflect a 90+ pack year smoking history; he continued to smoke up to his death.

In a January 2002 statement, the Veteran claimed service connection for lung cancer and COPD.  He argued that he had started smoking in service, and had done so since.  Cancer developed as a result, and COPD was related to the cancer.  He repeated these allegations in a January 2004 statement.  He also argued at that time that he had been exposed to "experimental chemicals without protection" and these had caused lung problems after each session.  He also noted in-service treatment for lung problems.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence of record at the time of the Veteran's death establishes the existence of current lung disabilities; it is unclear if COPD was a completely independent condition or was a part of or symptomatic of the lung cancer, but the diagnosis is listed by doctors without apparent reservation.  The evidence also establishes in-service treatment for acute lung complaints, identified as a cold or infection by contemporaneous doctors.  

Records contained in the claims file at the time of the Veteran's death, either physically or constructively, do not establish a nexus between disabilities extant at the time of death and service, however.  There is no record of any chemical exposure, to include herbicides.  Vietnam service sufficient to trigger presumptions of exposure to herbicides is not alleged or shown.  Service treatment records do not reflect any experiments, or duties involving routine exposure to "experimental chemicals" in service, and at the time of death there was no allegation or description of specific incidents of exposure associated with the record.  While the Veteran is competent to describe his duties and any incidents, accidents, or injuries in service, his reports must still be credible.  There is no corroborating evidence of the types of chemical exposure he alleges, such as treatment for side effects, and his duties as a truck driver are not consistent with being the subject of chemical testing.  Allegations of general experimental chemical exposure are not credible under the evidence of record at the time of death.  No theory of entitlement to service connection for lung cancer or COPD can therefore be supported based on the evidence of chemical exposure then of record.

Moreover, even if the fact of chemical exposures was conceded, there is no competent evidence relating any in service complaints, treatments, or exposures to the diagnoses reflected in the Veteran's claims file at the time of his death.  The Veteran is not competent, as a layperson, to render an opinion relating any chemical exposure to the eventual development of a lung disease.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran reports an exposure and immediately experienced observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Veteran did state he had problems after each session of alleged exposure, but does not report continuity of symptoms of problems from service to death.  He specified that breathing problems had a gradual onset over four to six months in 2001.  Prior to that the only reference to breathing problems was in connection with an acute illness in 1977.  This absence of continuity also prevents a finding of service connection on that basis.  See Voerth v. West, 13 Vet. App. 117 (1999).

Service records do show some respiratory complaints in service.  Despite the lack of any indication of chronic residuals, or even lingering symptoms of such at separation, a VA examination and medical opinion would likely have been sought in light of the even slight possibility of a nexus between current disability and service.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such was not, however, accomplished prior to the Veteran's death.  

To the extent the Veteran alleges entitlement to service connection for lung cancer or COPD based on his smoking, benefits are specifically barred as a matter of law.  Effective June 9, 1998, the granting of service connection for a disability or death that results from the Veteran's use of tobacco products in service is prohibited.  38 C.F.R. § 3.300.

Accordingly, in the absence of any competent evidence of a nexus between service and either lung cancer or COPD in the record at the time of the Veteran's death, service connection for those disabilities for accrued benefits purposes is not warranted.  There is no doubt to be resolved.

Cause of Death

When a Veteran dies from a service connected disability, VA shall pay dependency and indemnity compensation (DIC) to the Veteran's surviving spouse.  38 U.S.C.A. § 1310.  The death of a Veteran will be considered service connected when the evidence establishes that a service connected disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). 

The death certificate indicates that the primary cause of death was a hemorrhage into the bronchus.  This was due to or a consequence of nonsmall cell lung cancer. A myocardial infarction was also listed as a contributing cause of death, but was not related to the hemorrhage or cancer.  It is therefore established that lung cancer was a significant contributing factor in the Veteran's death; the question is whether the cancer was related to service.

The above finding that lung cancer was not service connected for accrued benefits purposes does not preclude a finding of entitlement to service connection for lung cancer as the cause of the Veteran's death.  The accrued benefits claim is considered on the basis of a limited record, the evidence physically or constructively in the file at the time of death.  The cause of death claim is based upon the entire record, and considers evidence associated with the file after death.

In addition to the evidence discussed above, the complete record includes reports from the Environmental Protection Agency (EPA), the Base Realignment and Closure (BRAC) Environmental Coordinator, and the Agency for Toxic Substances and Disease Registry (ATSDR) regarding contamination of groundwater and soil at Fort Ord.  The base was a designated Superfund site; while records of contamination specifically related to the period in the 1970's when the Veteran was present were not available, testing from the mid-1980's forward establishes a long term problem.  The contaminants include a variety of substances, including arsenic and a number of benzene related compounds.  

None of the listed contaminants are among the chemical compounds listed as falling within the definition of herbicides for purposes of VA's presumption of service connection.  38 C.F.R. § 3.307(a)(6)(1).  This is consistent with the absence of any record of use of Agent Orange or other listed herbicide agents at Fort Ord.  Importantly, the Veteran himself never alleged exposure to herbicides under 38 C.F.R. § 3.307; he referred to unspecified experimental chemicals only.  It was his widow and doctor who raised the question of herbicides.  The Board concludes that there was no herbicide exposure to trigger applicability of presumptive service connection for lung cancer.  38 C.F.R. §§ 3.307, 3.309(e).  

ATSDR concluded that while the fact of contamination at Fort Ord was indisputable, the levels of the contaminants were so low as to "not likely result in adverse health effects."  Nevertheless, a number of private and VA doctors have opined regarding a potential relationship between lung cancer and in-service chemical exposure at Fort Ord.  No doctor has opined that the cancer is not related.

The opinions of Dr. DMW of October 2009 and Dr. CNB of December 2010 are not probative, and are assigned no weight.  Dr. DMW relied on a markedly incorrect record in reaching his opinion.  He considered that the Veteran had been exposed to herbicides as described in 38 C.F.R. § 3.307.  There is simply no competent and credible evidence of this.  The appellant has asserted such exposure repeatedly, and refers to documentation, but no such can be located in the file.  The list of contaminants fails to show any chemicals consistent with herbicides as defined in the regulations, and hence any opinion based on such exposure cannot be credited.  

Further, Dr. DMW refers to "limited tobacco exposure" during a "12 pack year" smoking history.  However, ongoing treatment records continually refer to a 2 to three pack a day smoking habit, tapering to one to two packs a week near the Veteran's death.  Treating doctors refer to a 95 pack year smoking history.  Dr. DMW far underestimated the Veteran's tobacco exposure, and so his opinion considers an inaccurate factual basis.  His stated rationale for his positive opinion is irretrievably tainted, and so the opinion is entitled to no weight.

Similarly, Dr.CNB considered an inaccurate factual history.  He relied heavily on the statements of Dr. DMW instead of an independent review of the claims file.  For example, he reports the "list of containments [sic-contaminants] is too numerous to count but likely includes Agent Orange type compounds as stated by [Dr. DMW]."  The EPA list includes 112 substances detected in soil, solid waste, and groundwater at Fort Ord and the surrounding area, while the ATSDR list has 21 substances found in wells.  Definitively, none are Agent Orange or its listed component chemicals.  Insofar as Dr. CNB cites Agent Orange exposure as a basis for his positive opinion, that opinion is entitled to no weight whatsoever.  Dr. CNB did not rely entirely upon Agent Orange exposure in formulating his opinion.  He also considered exposure to other chemicals, and opined that these exposures are causative factors in the development of nonsmall cell lung cancer.  While he noted the specific exposures documented in the EPA and ATSDR reports, the authority he cites relates to nonspecific mineral oils, which are not listed.  Mere citation of exposure to other hydrocarbons and arsenic does not provide a well reasoned rationale for the stated opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Dr. DPL noted in a November 2009 statement that the form of cancer affecting the Veteran was multifactorial in origin.  He noted the extensive smoking history of the Veteran, though he commented that the type of cancer in this case was more often associated with other carcinogens.  He also focused on the Veteran's exposure to arsenic.  Both the EPA and ATSDR noted the presence of arsenic contamination at Fort Ord.  Dr. DPL stated, with citation to appropriate studies, that arsenic "has one of the strongest associations in the development of primary adenocarcinoma of the lung."  Further there is a synergistic effect between arsenic exposure and smoking.  He opined, therefore, that the Veteran's lung cancer was "more likely than not" initially begun from the in-service chemical exposure.

Dr. RER also felt that the lung cancer was multifactorial, and he cited exposure to substances such as benzene compounds.  However, as he could state only that chemicals "may have" contributed to cancer, Dr. RER's September 2005 opinion does not meet the applicable legal standard for service connection of "at least as likely as not."

In November 2010, a VA examiner reviewed the claims file and rendered a medical opinion on the causation of the lung cancer.  While he noted the opinions of Dr. DMW, Dr. RER, and Dr. DPL and reported the bases of their conclusions, he independently noted that the record documents exposure to known carcinogenic chemicals in service.  He found it was not possible to determine in this case the probability of a nexus to such exposure for lung cancer, but he concluded that it was "at least as likely as not that  " the diagnosed cancer was caused by exposure to contaminants at Fort Ord.

Based on the well reasoned and uncontradicted rationales of Dr. DPL and the VA examiner, which are based on accurate factual history, the evidence supports a finding of a nexus between service and the lung cancer which was a contributory cause of death.  There is certainly not a preponderance of evidence against such a finding.  Service connection for the cause of the Veteran's death is warranted.








ORDER

Service connection for COPD for accrued benefits purposes is denied.

Service connection for lung cancer for accrued benefits purposes is denied.

Service connection for the cause of the Veteran's death is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


